          Case 1:19-cv-05244-AKH Document 85 Filed 05/20/20 Page 1 of 2


                      SECURITIES AND EXCHANGE COMMISSION
                                 DIVISION OF ENFORCEMENT
                                        100 F Street, N.E.
                                      WASHINGTON, DC 20549

                                                                                   Stephan J. Schlegelmilch
                                                                                  Supervisory Trial Counsel
                                                                                   Trial Unit, Mail Stop 5977
                                                                                           (202) 551-4935 (t)
                                                                                           (301) 623-1184 (f)
                                                                                  SchlegelmilchS@SEC.gov


                                                        May 20, 2020

VIA ECF

Honorable Alvin K. Hellerstein
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

        Re:     SEC v. Kik Interactive Inc., Case No. 1:19-cv-5244 (AKH) (S.D.N.Y.)

Dear Judge Hellerstein:

        We write in response to the Court’s Order dated May 19, 2020 (ECF No. 84), which
instructed the SEC to explain why it now seeks to provide Chambers with the electronic video files
described in its May 11, 2020 letter motion (ECF No. 83). For the reasons set forth below,
specifically Kik’s recent admission regarding the accuracy of the transcripts of the video files that are
already in the record, the SEC will defer to the Court regarding the necessity of filing the relevant
video recordings.

       By way of background, the videos at issue record a total of eight different events from Kik’s
public marketing of Kin in 2017, including a promotional video, a cable TV interview, a video
podcast, and appearances by Kik at five conferences or “meet-ups” in various cities. The SEC
obtained these video recordings from the Internet during the investigation of this matter, and we
subsequently prepared certified transcripts of the contents of these videos. After filing the
Complaint in this case, the SEC provided the video recordings and transcripts to Kik.

        During discovery, the SEC asked Kik to admit that both the video recordings and the
corresponding transcripts were accurate. In response, Kik conceded the accuracy of the underlying
video recordings but appeared to deny the accuracy of the transcripts. See SEC35 (ECF No. 60-35)
at ¶¶ 15, 18, 21, 24, 28, 32, 35, 39 (stipulating to the accuracy of the videos); Kik’s Responses to the
SEC’s First Set of Requests for Admissions (ECF No. 45-7) at Nos. 4, 8, 11, 15, 19, and 23 (stating,
in response to each request to admit the accuracy of a particular transcript, that Kik “lack[ed]
sufficient personal knowledge to either admit or deny this Request, and on that basis, among others,
denies the Request”).

       Because of Kik’s position, on March 20, 2020, when filing its Local Rule 56.1 Statement in
support of its motion for summary judgment, the SEC cited both the video recordings and the
           Case 1:19-cv-05244-AKH Document 85 Filed 05/20/20 Page 2 of 2



transcripts as support for a number of its factual statements regarding Kik’s offer and sale of Kin.
See, e.g., SEC’s 56.1 Statement (ECF No. 59) at ¶¶ 66-70. However, due to the difficulties associated
with manually filing with the Clerk of Court the electronic video files during the coronavirus
pandemic, the SEC filed on ECF placeholder exhibits for the videos. At the time of the SEC’s
March 20, 2020 filing, we understood the Court to have ordered the SEC to provide the actual video
recordings to the Court, “as practical,” after completion of briefing of summary judgment motions.
See Order, ECF No. 56.

        During the briefing that followed the SEC’s March 20 motion for summary judgment, and
despite its earlier denials during discovery, Kik abandoned its objections to the accuracy of the
transcripts filed by the SEC. Kik admitted that Kik and its agents in fact said exactly what was
contained in the various transcripts, which were quoted verbatim in the SEC’s Local Rule 56.1
Statement. See, e.g., Kik’s Opposition 56.1 Statement (ECF No. 78) at ¶¶ 74, 75, 97, 103, 104, etc.
Given Kik’s prior, repeated objections during discovery, Kik’s wholesale concession in this regard
was unexpected. And, in light of Kik’s admission regarding the accuracy of the SEC’s quotation of
its numerous statements made while marketing the Kin offering, the SEC agrees that the content of
the video recordings is duplicative of the content of the transcripts that are already on file in support
of the SEC’s motion for summary judgment.1

        Against this backdrop, the SEC simply filed its instant motion in an effort to comply with
the Court’s March 13, 2020 Order to provide Chambers with the video recordings that were cited in
its Local Rule 56.1 Statement. Given that Kik now agrees that the transcripts of those recordings
are accurate, the SEC will entirely defer to the Court regarding the necessity of filing the relevant
video recordings.

                                                            Very truly yours,

                                                            /s/ Stephan J. Schlegelmilch

                                                            Stephan J. Schlegelmilch


cc:     All counsel of record (via ECF)




1 That said, the video files do provide a visual and audio context for certain of Kik’s statements about Kin –
e.g., many of the videos show Kik’s CEO on stage and enthusiastically discussing the Kin offering in front of
large audiences.
